ALED
IN SUPREME COURT OF TEXAS
                                N 0 • 15-0313
       APR 24 2015
    Blake Hawtt'lon'le. Clerk
~--------~~·~~~~--------------------------

                                          IN THE


                     SUPREME COURT OF TEXAS


                                JUAN A. MARTIN-DE-NICOLAS
                                         Petitioner,
                                             V.
                                        REX JONES
                                        Respondent.




           FIRST MOTION FOR EXTENSION OF TIME TO FILE
                      PETITON FOR REVIEW


  To THE HONORABLE SUPREME COURT OF TEXAS:

         Petitioner files this First Motion for Extension of Time to File Petition for

  Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support of this motion,

  Petitioner shows the following:

         1. The Court of Appeals (3rd district, Austin) rendered its opinion and

 judgment in Juan A. Martin-de-Nicolas v. Rex Jones (No. 03-13-00318-CV) on



               FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR REVIEW
                                        Page 1 of 3
...   '•   ,...   J




       August 28, 2014 (affirmed) and denied Petitioner's motion for rehearing on

       January 26, 2015, and overruled Petitioner's Motion for En Bane Reconsideration

       on March 3, 2015. The petition for review is due on April30, 2015.

                      2. Petitioner requests an extension of time of thirty days, making the

      petition for review due on Monday June 1, 2015. This is Petitioner's first request

       for an extension of time in this case.

                      3. Petitioner relies on the following facts as a reasonable explanation for the

      requested extension of time: prose Petitioner needs additional time to study the

       issues involved in this appeal, to seek guidance, and to prepare a concise and

      cogent petition for this court to review.

                      4. The undersigned has made reasonable attempts to conferred with

      opposing counsel but has not been able to do so.

                      Therefore, Petitioner prays that this Court grant this motion for extension of

      time.

                                                Respectfully submitted,



                                                J an A. Mart· -de-Nicolas, ProSe




                          FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR REVIEW
                                                    Page 2 of 3
.   '   '




                                CERTIFICATE OF SERVICE

            This is- to certify that on tliis ().1tJ!.day of April2015, a copy of this

    Appellant's Briefwas served on all counsel of record via Certified USPS mail,

    RRR#
            ------------------------------------



                                        Ju n A. Martin- e-Nicolas, Pro Se




                            CERTIFICATE OF CONFERENCE

            As required by Tex. R. App. P. 10.1(a)(5), I certify that I have made

    reasonable attempts to confer with opposing counsel, Ronald L. Clark, but have

    been unable to reach him. I twice called his office the day before yesterday and left

    him a voice message regarding this petition for review but have not received a call

    back from him or his office as of the time of the printing of this petition.




                                          an A. Martin Cie-Nicolas, ProSe




                FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR REVIEW
                                            Page 3 of 3